Citation Nr: 1731882	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  10-47 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include as due to service-connected bilateral pes planus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel
INTRODUCTION

The Veteran had active service from June 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Medical and Regional Office Center (MROC) in Wichita, Kansas (RO).

In July 2011, the Veteran testified before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record.

In September 2011 and again in September 2014, the instant claim was remanded by the Board for further development.

In April 2017, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 U.S.C.A. § 5107 (a) (West 2014) and 38 C.F.R. § 20.901 (2016).   That requested medical opinion was rendered in June 2017.

FINDING OF FACT

Resolving all doubt in the Veteran's favor, his bilateral foot disability, to include hallux valgus, plantar fasciitis and calcaneal spurs, is caused by his service connected bilateral pes planus.


CONCLUSION OF LAW

A bilateral foot disability, to include hallux valgus, plantar fasciitis and calcaneal spurs, was caused by the service-connected bilateral pes planus.  38 U.S.C.A.        §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016). 



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R.   § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

After a careful review of the record, the Board finds that the probative evidence of record reveals that the Veteran's bilateral foot disability was caused by his service-connected bilateral pes planus.  In this regard, a June 2017 VA podiatrist opined that it was at least as likely as not that the Veteran's pes planus was a significant factor in his developing plantar fasciitis and hallux valgus and that it was a reasonable determination that the pes planus condition played a significant contributory role to the development of hallux valgus, plantar fasciitis and calcaneal spurs.  The podiatrist reasoned that the medical literature clearly accepts pes planus as a cause of these conditions and that pes planus predisposes an individual to hallux valgus and plantar fasciitis conditions.  Although this opinion contains only a brief rationale, the Board notes that it is prohibited from developing additional evidence for the purpose of obtaining evidence against a claimant's case.  See Mariano v. Principi, 17 Vet. App. 305 (2003).  There is no contrary opinion of record. 

Given the evidence of record and resolving all doubt in the Veteran's favor, the Board finds that his bilateral foot disability , to include hallux valgus, plantar fasciitis and calcaneal spurs, was caused by his service connected bilateral pes planus.  Consequently, service connection for a bilateral foot disability is warranted.  


ORDER

Service connection for a bilateral foot disability, to include hallux valgus, plantar fasciitis and calcaneal spurs, as secondary to service connected pes planus is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


